EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Zhang, Registration No. 79487 on 6/15/2022.

The following claims have been amended:
1. (Currently Amended) A method of providing a user application with a notification message, the method comprising:
receiving a notification message;
identifying an initial level of importance of the notification message;
parsing the notification message in order to identify words indicating an elevated level of importance based on natural language meanings of the words;
in response to detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the elevated level of importance; or
in response to not detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the initial level of importance;
automatically generating an alert status notification based on the level of importance;
identifying a predetermined category of a notification bar portion of the user application to display the notification message and using the determined level of importance to select the predetermined category of the notification bar portion and a notification type to display the notification message on the notification bar portion of the user application;
wherein identifying the notification message as being assigned to the predetermined category of the notification bar portion is based on one or more notification statements stored in a database and wherein the predetermined category of the notification bar portion comprises a category name and display icon which are subjectively related to content of the notification message and wherein the predetermined category of the notification bar is linked to one or more portions of the notification bar; and
displaying a notification indicator on the notification bar on the identified predetermined category of the notification bar portion via the respective identified notification type corresponding to the level of importance;
wherein the displaying of the notification indicator corresponding to the elevated level of importance comprises:
maintaining the display of the notification indicator for a predetermined period of time and associating the notification indicator with a predetermined automated action to resolve a condition associated with the notification message; and
performing the predetermined automated action in response to the predetermined period of time lapsing, wherein the identified notification type comprises a flyout notification, and displaying, in a new window, the flyout notification based on the notification indicator;
wherein the displaying of the notification indicator corresponding to the initial level of importance comprises:
incrementing a display of a number of messages on the notification bar portion;
displaying a flashing alert item on the notification bar portion without generating a flyout notification; and
ceasing to display the flashing in response to a user interaction with the flashing alert.

8. (Currently Amended) An apparatus configured to provide a user application with a notification message, the apparatus comprising:
a memory configured to store predetermined categories of a notification bar;
a receiver configured to receive a notification message; and
a processor configured to:
receiving a notification message;
identifying an initial level of importance of the notification message;
parsing the notification message in order to identify words indicating an elevated level of importance based on natural language meanings of the words;
in response to detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the elevated level of importance; or
in response to not detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the initial level of importance;
automatically generating an alert status notification based on the level of importance;
identifying a predetermined category of a notification bar portion of the user application to display the notification message and using the determined level of importance to select the predetermined category of the notification bar portion and a notification type to display the notification message on the notification bar portion of the user application;
wherein identifying the notification message as being assigned to the predetermined category of the notification bar portion is based on one or more notification statements stored in a database and wherein the predetermined category of the notification bar portion comprises a category name and display icon which are subjectively related to content of the notification message and wherein the predetermined category of the notification bar is linked to one or more portions of the notification bar; and
displaying a notification indicator on the notification bar on the identified predetermined category of the notification bar portion via the respective identified notification type corresponding to the level of importance;
wherein the displaying of the notification indicator corresponding to the elevated level of importance comprises:
maintaining the display of the notification indicator for a predetermined period of time and associating the notification indicator with a predetermined automated action to resolve a condition associated with the notification message; and
performing the predetermined automated action in response to the predetermined period of time lapsing, wherein the identified notification type comprises a flyout notification, and displaying, in a new window, the flyout notification based on the notification indicator;
wherein the displaying of the notification indicator corresponding to the initial level of importance comprises:
incrementing a display of a number of messages on the notification bar portion;
displaying a flashing alert item on the notification bar portion without generating a flyout notification; and
ceasing to display the flashing in response to a user interaction with the flashing alert.

15. (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that when executed by a processor cause the processor to perform providing a user application with a notification message, the processor being further configured to perform:
receiving a notification message;
identifying an initial level of importance of the notification message;
parsing the notification message in order to identify words indicating an elevated level of importance based on natural language meanings of the words;
in response to detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the elevated level of importance; or
in response to not detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the initial level of importance;
automatically generating an alert status notification based on the level of importance;
identifying a predetermined category of a notification bar portion of the user application to display the notification message and using the determined level of importance to select the predetermined category of the notification bar portion and a notification type to display the notification message on the notification bar portion of the user application;
wherein identifying the notification message as being assigned to the predetermined category of the notification bar portion is based on one or more notification statements stored in a database and wherein the predetermined category of the notification bar portion comprises a category name and display icon which are subjectively related to content of the notification message and wherein the predetermined category of the notification bar is linked to one or more portions of the notification bar; and
displaying a notification indicator on the notification bar on the identified predetermined category of the notification bar portion via the respective identified notification type corresponding to the level of importance;
wherein the displaying of the notification indicator corresponding to the elevated level of importance comprises:
maintaining the display of the notification indicator for a predetermined period of time and associating the notification indicator with a predetermined automated action to resolve a condition associated with the notification message; and
performing the predetermined automated action in response to the predetermined period of time lapsing, wherein the identified notification type comprises a flyout notification, and displaying, in a new window, the flyout notification based on the notification indicator;
wherein the displaying of the notification indicator corresponding to the initial level of importance comprises:
incrementing a display of a number of messages on the notification bar portion;
displaying a flashing alert item on the notification bar portion without generating a flyout notification; and
ceasing to display the flashing in response to a user interaction with the flashing alert.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 4-5, 8, 11-12, 15, 18-19, 21-24  when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Regarding claim 1, SolarWinds ("Log and Event Manager") discloses: a method of providing a user application with a notification message, the method comprising:
receiving a notification message (p.190: receiving notification messages such as a message associated with a remote user login, UserLogon, the message containing various fields and corresponding values, e.g., UserLogon.DetectionIP);
identifying an initial level of importance of the notification message (p.34-35, “Troubleshooting”: the default “All Alerts” filter capture all alerts, which then get passed on to user-defined filters, hence, an initial level of importance is identified for display in the All Alerts pane);
in response to detecting at least one word indicating the elevated level of importance by parsing the notification message (p.190 discloses the configuration of a custom filter based on a parsing of a word associated with a field of a user logon message (i.e., the word associated with “*dc1*”), the word identified via parsing of message content in order to identify the string pattern);
 determining the level of importance of the notification message to be the elevated level of importance (p.190, 195 “Notifications”: defining notifications for the above defined custom filter that automatically elevates the message from an initial “All Alert” level (see p.34-35) to an elevated level associated with various elevated notifications such as pop-ups, sounds, blinking, etc.); or
in response to not detecting at least one word indicating the elevated level of importance by parsing the notification message, determining the level of importance of the notification message to be the initial level of importance (p.34-35: “All Alert” level alerts not satisfying the custom filters)
automatically generating an alert status notification based on the level of importance (p.195 “Notifications”: various automated alerts associated with the elevated status, the notification being elevated from an “All Alerts” initial status described in the notification pane);
identifying a notification region to display the notification message and using the determined level of importance to select the notification region and a notification type used to display the notification message on the notification region of the user application (p.195: configuring associated notification type, including blinking, pop-ups, etc., the notifications being displayed in a notification region);
wherein identifying the notification message as being assigned to notification region is based on one or more notification statements stored in a database (p.190 show visual editor for writing notification statements (e.g., “UserLogon.DetectionIP” = “*dc1*”); see p.200 “Editing an existing filter” describing retrieving stored filters via navigating a database for editing));
displaying a notification indicator on a notification region via the respective identified notification type corresponding to the elevated level of importance (p.195 “Notifications”: showing the notification based on the configuration in the notification region with the corresponding notification type, the notification type being elevated from the “all alerts” type);
associating the notification indicator with a predetermined automated action to resolve a condition associated with the notification message (509: configuring an automatic response for a rule, the actions causing the application to perform operations such as send messages to restart, etc.);
performing the predetermined automated action in response to a predetermined period of time lapsing (p.36 describes use of rules; 519: “Restart Machine”: perform restart after delay; 521: “Shutdown Machine”: perform shutdown after delay).

However, Solarwinds YouTube ("How to Create Filters in Your SolarWinds LEM Console", published 8/23/2011), referencing the same software product, discloses: wherein the notification region is a predetermined category of a notification bar portion of the user application (fig.1 upper left corner containing filters as well as different-colored blinking notification (“USB-defender”); bottom left corner pane containing notification summary (“USB-Defender 11:18 5”); bottom right corner “Notifications” showing “13 5” indications of total number of notifications, all of these portions being predetermined category of a notification bar); wherein the predetermined category comprises a category name and display icon which are subjectively related to the content of the notification message and wherein the predetermined category is linked to one or more portions of the notification bar (fig.1: category name “USB-Defender” and category icon in “Filter Notifications” bottom left notification summary pane showing an icon signifying blinking notification type; hence, the name and icon are related to the subject of the notification message as concerning a USB-Defender module and directed to blinking alerts; the predetermined category being linked to the displayed portions of the bar)

Taylor (US 20130198358 A1) discloses: wherein of the at least one word is identified based on a natural language meaning of the at least one word (fig.4a, 0153-154 describes ticket creation and parsing with the parsing processing identifying natural language words such as “high-priority”, etc. in order to elevate ticket status, e.g., so as to show appropriate notification to a ticket processor; hence, combination with SolarWinds yielding a method of parsing and handling tickets based on natural-language meanings).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 8, 15 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143